Citation Nr: 1811722	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for residuals of traumatic brain injury (TBI).

2. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities. 

3. Entitlement to an evaluation in excess of 10 percent for low back strain.

4. Entitlement to an evaluation in excess of 10 percent for residuals of left knee injury.

5. Entitlement to an initial compensable evaluation for residuals of left foot injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from March to September 2004, and served on active duty from November 2004 to February 2006. He had training in the Army National Guard prior to and after active service. The Veteran served in Iraq for a year in support of Operation Iraqi Freedom.

This appeal originally came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2012 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  

In November 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In May 2015, the Board remanded the Veteran's appeal for additional evidentiary development. It has since been returned to the Board for further consideration.

As a result of development, a November 2017 rating decision increased the Veteran's low back strain from noncompensable to 10 percent, effective the date of the claim, June 15, 2011. The Veteran's residuals of left knee injury were also increased from noncompensable to 10 percent, effective June 15, 2011. The Veteran was also awarded service connection for posttraumatic stress disorder (PTSD), which was evaluated as 30 percent disabling and is no longer part of the present appeal.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The preponderance of the evidence shows that continuing residuals of a TBI were not shown in service or post-service and are not shown to be due to any in service occurrence or event.

2. The preponderance of the evidence does not show that a claimed right knee disorder is related to service and/or is due to or made worse by service-connected disabilities. 

3. Throughout the period on appeal, the preponderance of the evidence shows that the Veteran's low back strain is manifested by pain, but is against a finding that it has been manifested by objective evidence of limitation of forward thoracolumbar flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes. 

4. Throughout the period on appeal, the preponderance of the evidence shows that the Veteran's residuals of left knee injury is manifested by pain, but is against a finding that it has been manifested by objective evidence of extension limited to 45 degrees, limitation of flexion, instability, or locking. Arthritis, while present, has been shown to be due to degeneration over time.

5. Throughout the period on appeal, the preponderance of the evidence shows that the Veteran's residuals of left foot injury are not manifested by moderate impairment. 

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for residuals of TBI have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3. Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent for low back strain have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

4. Throughout the period on appeal, the criteria for an evaluation in excess of 10 percent residuals of left knee injury have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2017).

5. Throughout the period on appeal, the criteria for an initial compensable evaluation for residuals of left foot injury have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017).

Pursuant to the Board's May 2015 remand, the AOJ obtained outstanding records and provided the Veteran with appropriate VA examinations which were responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in November 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles - Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107. VA shall consider all information and lay and medical evidence of record in a case. If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.

Residuals of traumatic brain injury (TBI)

The Veteran seeks entitlement to service connection for residuals of traumatic brain injury (TBI). Essentially, the Veteran contends that he was in close proximity to an improvised explosive device (IED) when it detonated. As a result of the explosion, he claims to have felt confused for a brief period of time and later suffered from additional mental symptoms. 

The Board observes that the Veteran was awarded the Combat Action Badge. The Veteran's post-deployment survey from December 2005 does not document any injuries sustained during deployment. 

The Veteran has received some VA treatment for trauma and mental health concerns. The Veteran's symptoms include anxiety and insomnia. A 2010 treatment report suggest that while the Veteran's history is consistent with a mild TBI, his symptoms are primarily due to mental health conditions such as maladjustment syndrome, disturbed sleep, and PTSD. 

The Veteran was afforded a VA examination in October 2011. The examiner concluded that while the Veteran may have suffered from a mild TBI in service from an IED blast, the condition has resolved, leaving the Veteran with no permanent disability. The examiner explained that the Veteran did not report a loss of consciousness or amnesia after the blast, and his only reported symptoms immediately following the blast were hearing loss and tinnitus. The examiner stated that the Veteran's TBI would be characterized as mild, and that a mild TBI usually resolves itself within one year. 

The Board notes that further VA psychological testing does not support a finding that the Veteran suffers from symptoms or residuals of a TBI. Instead, the Veteran's symptoms have been attributed to mental health conditions, including PTSD. 

To summarize, the Veteran apparently received some blunt trauma to his head during service. He reportedly did not lose consciousness. Thereafter, VA medical records contain several complaints of mental problems but no significant neurological findings that can be attributed to a TBI. Alternatively, the Veteran's symptoms have instead been attributed to several mental health problems, including his now service-connected PTSD. Further, there are no neurological findings noted in the years immediately post-service. Records do not associate the reported symptoms with the IED blasts. The remaining clinical records on file, including the October 2011 examination report, reveal no findings of any continuing or chronic residual impairment that has been related to the in service injury. As such, there are no residuals of a TBI to service connect.

The Board acknowledges the lay statements of the Veteran, his spouse, and friend, who are competent to report on matters observed or within their own personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson not shown to possess any pertinent medical training or expertise, they are not competent to render an opinion on the etiology of his claimed residuals of TBI. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis). Thus, their statements to the effect that the Veteran suffers from symptoms of TBI are not competent medical opinions and cannot be assigned any probative weight. Rather, the medical findings and opinions of a trained medical professional warrants greater probative weight than these lay contentions. The Board reiterates that no medical professional, VA or otherwise, has rendered an opinion linking his residuals of TBI to active service. Moreover, the claimed residuals of a TBI have instead been attributed to other conditions, including PTSD.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a traumatic brain injury (TBI) and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.


Right knee disorder

The Veteran seeks entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities. 

The Board observes that the Veteran's service records show he was treated for a right knee condition in 2004, which has since been characterized as "acute and transitory." 

The Board further observes that the Veteran's post-service VA treatment includes complaints of bilateral knee pain. 

The Veteran initially underwent a VA examination in October 2011. Upon examination, the VA examiner could not render a diagnosis as to a right knee disorder. Range of motion testing was normal, with no complaints of pain. Muscle strength testing was also normal, and there was no pain or tenderness to palpation of the right knee. X-ray evidence failed to show arthritis.

Pursuant to the Board's May 2015 remand, the Veteran was afforded another VA examination in May 2016. The examiner documented the Veteran's history regarding a claimed right knee disorder. The Veteran reported that he was hopping in and out of vehicles with full gear on during service and felt that his claimed right knee disorder could be associated with that type of activity. Range of motion of the right knee was normal and without pain. The examiner concluded it is less likely than not that the Veteran's right knee disorder began during service, or that it was caused or aggravated by a service-connected disability. The rationale was as follows: 

Although the Veteran is claiming direct service connection for a R knee condition, he had NO diagnosed knee condition in service that became a chronic disability. His current R knee ROM is normal. Although his current knee X-rays show bilateral joint space narrowing which indicates early osteoarthritis, this condition did not originate while in service (prior X-rays in 2007 were negative), but rather, is more than likely due to wear & tear over time. Since there is no establishment of a chronic disability during service or a showing of continuity of symptoms after service, there is no competent evidence of a nexus between the acute & transitory right knee complaints in service & his current R knee disability. Review of the Veteran's STRs show NO evidence that his R knee complaints were either caused by or aggravated by ANY of his SC conditions. There is NO physiologic or anatomic correlation between pain in one joint causing pain in another. There is no evidence that he had a chronically altered gait from his back, L foot or L knee, or all of the above, that could have put such undue stress on the opposite knee. Since no credible medical evidence can be found substantiating that pain in either his lumbar spine, L foot or L knee can cause pain in his R knee, it is less likely than not the Veteran's R knee condition is neither proximately caused by or aggravated by any of the aforementioned conditions either singly or in the aggregate.

There were no further remarks. 

The Board determines that the preponderance of the evidence shows that the Veteran's claimed right knee disorder was not incurred in or aggravated by service nor was it caused or aggravated by his service-connected disabilities. The Board finds the reasoning of the May 2016 VA examiner highly probative as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's medical history. Here, the May 2016 examiner determined that the Veteran's right knee symptoms did not onset in service, nor were they caused by or permanently aggravated by a service-connected disability. While the Veteran has complained of right knee pain, the VA examiners of record have not rendered a medical diagnosis as to a right knee disorder.

Notably, service connection requires a showing of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report his symptoms concerning a right knee disorder. However, an underlying right knee disorder has never been identified during the current appeal period. There is no other competent medical evidence of record, VA or private, of a right knee disorder during the applicable appeal period.

In essence, the evidence of a current diagnosis of a right knee disorder is limited to statements from the Veteran and his general complaints of pain. The Board finds that diagnosing a disability related to his right knee requires medical expertise and knowledge because such a diagnosis involves clinical testing and evidence which is beyond the scope of observable symptoms. Thus, while the Veteran is competent to report his experience and symptoms in service and thereafter, his reports are not competent evidence of a diagnosis of a right knee disorder. 38 C.F.R. § 3.159(a)(1), (2). 

In light of the absence of any competent evidence of a right knee disorder besides general complaints of pain, the claim must be denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.

Legal Principles - Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to symptoms such as pain. See also 38 C.F.R. §§ 4.40, 4.45.

Low back strain

The Veteran seeks entitlement to an evaluation in excess of 10 percent for low back strain. As discussed above, during evidentiary development, the Veteran's low back strain evaluation was increased from noncompensable to 10 percent, effective the date of the claim, June 15, 2011. This evaluation was assigned on the basis of functional loss due to painful motion under the provisions of 38 C.F.R. § 4.59.

The Veteran's low back strain has been rated under Diagnostic Code 5237 for lumbosacral or cervical strain. For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.  

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017). When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion. Id.

There are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243. An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." Id. at Note (1). A 20 percent rating is warranted where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months. Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1).

The Board observes that the Veteran has received some VA and private treatment for his back strain since at least February 2010. This treatment includes physical therapy with complaints of back pain. 

The Veteran was initially afforded a VA examination in October 2011. The Veteran reported flare-ups that were controlled by lying on a cold floor for a few minutes to relieve the pain. Range of motion testing of the spine showed forward flexion to 90 degrees with no pain, extension to 30 degrees with no pain, right and left lateral flexion to 30 degrees with no pain, and right and left lateral rotation to 30 degrees with no pain. Repetitive motion testing yielded the same results. It was noted that the Veteran does not have tenderness or pain to palpation of the spine and did not have guarding or muscle spasm. Muscle strength testing was normal in the lower extremities. There were no signs of radiculopathy and intervertebral disc syndrome was not present. X-ray testing was normal. 

Pursuant to the Board's May 2015 remand, the Veteran was afforded another VA examination in May 2016. This examination showed normal range of motion but the Veteran was noted to have pain with flexion, extension, left lateral bending, and left rotation. There was also objective evidence of tenderness of palpation of the lumbar spine. The Veteran's range of motion did not change after repetitive use and there was no muscle spasm or guarding. Strength, reflexes, and sensation were all normal in the lower extremities. An X-ray of the spine was normal and the examiner noted there is no intervertebral disc syndrome present.

After having carefully reviewed the evidence of record, the Board finds that the Veteran does meet the criteria for an evaluation in excess of 10 percent for low back strain. The Board acknowledges treatment records from the Veteran's private chiropractor. Although these records include charts that depict ranges of motion, the actual ranges of motion are not clear and there is no "key" to interpret the bar graphs included in the notes. Therefore, the private chiropractor's measurement system does not appear to conform to VA standards and cannot be interpreted for VA compensation purposes. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). Therefore, the Board finds that these private treatment records lack probative value.

At no time since has there been range of motion findings which demonstrate the limited range of motion required for the assignment of a separately compensable rating of 10 percent based on lack of motion. Neither VA examination shows limitation of motion such that forward flexion is 60 degrees or less or that combined thoracolumbar range of motion is 120 degrees or less. There is also no evidence of any further limitation of motion, including due to pain, weakness, fatigability, or incoordination, which would allow for the assignment of a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; DeLuca, 8 Vet. App. 202.  

The Board acknowledges that the Veteran's low back strain causes pain, and his 10 percent evaluation has been assigned primarily due to complaints of functional loss due to painful motion, which is the minimal compensable evaluation for painful joints. See 38 C.F.R. §§ 4.71a, 4.59.

Furthermore, at no time has any VA examiner or treating medical professional found that the Veteran had an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant a rating of 20 percent due to these symptoms. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board has also considered whether additional evaluations can be assigned for any associated, objective neurologic abnormalities. See 38 C.F.R. § 4.71a, Note (1).  The evidence clearly shows, however, that the Veteran has not reported any neurological impairment. The above described VA examinations show that that the Veteran denied any bladder abnormalities, and motor and reflex testing of the extremities was normal. The VA examinations also showed no signs of neurologic impairment. The Veteran has also not reported having any incapacitating episodes at any time which would allow for an assignment based on the criteria for intervertebral disc syndrome. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board also notes that X-ray findings have repeatedly been reported as normal and they failed to show degenerative changes in the spine and intervertebral disc syndrome is not present. Thus, a separate evaluation of 10 percent under Diagnostic Code 5003, degenerative arthritis causing otherwise noncompensable limitation of motion in a major joint is not required. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board has considered the lay statements regarding the extent of the Veteran's back pain and finds them to be probative. However, the objective findings of the medical professionals as to his ranges of motion are more probative in assigning ratings under the Schedule.

In sum, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for low back strain. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Residuals of left knee injury

The Veteran seeks entitlement to an evaluation in excess of 10 percent for residuals of left knee injury. As discussed above, during evidentiary development, the Veteran's residuals of left knee injury evaluation was increased from noncompensable to 10 percent, effective the date of the claim, June 15, 2011. This evaluation was assigned on the basis of functional loss due to painful motion under the provisions of 38 C.F.R. § 4.59.

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263. 
38 C.F.R. § 4.71a.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disability rating for slight impairment, 20 percent rating for a moderate impairment, and 30 percent rating for a severe impairment. Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint. See VAOPGCPREC 9-2004. Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258 and 5259) without violating the prohibition of pyramiding of ratings. It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II (2017).

Based on the evidence, which will be presented below, the only applicable Diagnostic Codes are 5003-5010, for arthritis, and, and 5260 for limitation of flexion. Throughout the appeal period, the Veteran's residuals of left knee injury exhibited no evidence of ankylosis, instability, limitation of extension, tibia or fibula impairment, or traumatic genu recurvatum. 38 C.F.R. § 4.71a.

The Board observes that the Veteran has received some VA and private treatment for a left knee injury. These reports document complaints of knee pain since approximately 2007.

The Veteran was afforded a VA examination in October 2011. The Veteran reported flare-ups, which cause additional discomfort. Objective findings showed left knee flexion to 140 degrees with no pain and extension was to 0 degrees with no pain. Repetitive range of motion testing was the same. The examiner noted that there is no functional loss and no tenderness or pain to palpation of the knee. Muscle strength testing was normal and there was no instability. X-ray testing did not reveal arthritis.

Pursuant to the Board's May 2015 remand, the Veteran underwent another VA examination in May 2016. Examination results showed normal range of motion without objective evidence of pain; however, the Veteran was noted to have tenderness to palpation, crepitus, and subjective complaints of knee pain with use. The examiner stated that the Veteran would have increased pain with repetitive use but was unable to provide an actual degree of reduced motion. Although the Veteran was noted to have arthritis on X-ray, the examiner stated this would not be due to the knee strain but would rather be due to degeneration over time. 

As indicated above, a November 2017 rating decision increased the Veteran's evaluation for his left knee to 10 percent for the entire period on appeal, based on his complaints of pain on motion.

The Board acknowledges the Veteran's residuals of left knee injury also exhibited evidence of arthritis, confirmed by X-ray. Under Diagnostic Codes 5003-5010, arthritis is evaluated based on limitation of motion. See 38 C.F.R. § 4.71a. When, however, the limitation of motion is noncompensable, a rating of 10 percent is to be assigned. However, here, the VA examiner, who is a trained medical professional, has determined that any arthritis is not a residual of the left knee injury, and is instead due to degenerative changes over time. Thus, a separate 10 percent evaluation is not required. Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation. Absent evidence of compensable limitation of motion either on flexion or extension, or evidence of ankylosis, or impairment of the tibia, fibula, or meniscus, an evaluation in excess of 10 percent is not warranted based on limitation of motion or impairment of the knee joint, tibia, or fibula, at any point during the appeal period. The Board acknowledges the Veteran's subjective complaints of pain and. However, objective testing found no evidence of instability or subluxation of the right knee joint; therefore, a separate evaluation under Diagnostic Code 5257 is not warranted.

The Board acknowledges the Veteran's complaints of pain. However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the left knee to a compensable level and, as such, does not serve as a basis for an evaluation in excess of 10 percent at any point during the appeal period. See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected left knee strain based on limitation of motion at any point during the appeal period. The Board has considered whether the benefit of the doubt rule applies to this portion of the appeal. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). As a preponderance of the evidence is against an increased evaluation at any point during the appeal period this rule does not apply and the claim must be denied.

Residuals of left foot injury

The Veteran seeks entitlement to an initial compensable evaluation for residuals of a left foot injury. 

The RO has rated the Veteran's right foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284. Diagnostic Code 5284 is used to evaluate "Foot Injuries, other," and provides a 10 percent rating for moderate foot injuries, 20 percent for moderately severe injuries, 30 percent for severe injuries, and 40 percent for actual loss of use of the foot. The rating schedule does not define the terms "moderate," "moderately severe," and "severe" as used in this diagnostic code. Adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6 (2017).

The Board observes that the Veteran has received some intermittent VA treatment for his foot pain. 

The Veteran was first afforded a VA foot examination in October 2011. The Veteran reported feeling pain on the middle and top of his foot when standing for a prolonged period of time. The Veteran stated that he does not take any medications and tries to stay off his feet. The examiner reported that there was no evidence of painful or limited motion. X-ray testing showed no evidence of arthritis.

Pursuant to the Board's May 2015 remand, the Veteran underwent another VA examination in May 2016. The Veteran again reported pain on the top of his foot, onset by prolonged walking. The examiner reported no objective evidence of painful movement. Additional X-ray testing showed no evidence of arthritis. 

Here, the Board finds that throughout the period on appeal, the Veteran's residuals of left foot injury have not been manifested by moderate impairment. Notably, 38 C.F.R. § 4.31 provides that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. In other words, the Board finds that while the Veteran has a diagnosed left foot injury, it does not have any compensable symptoms identified by the rating schedule.

Although the Veteran has been shown to have some left foot pain, there is no objective evidence that the pain has had a moderate impact on his ability to function in his activities of daily living. Notably, the treatment records and VA examinations did not show any antalgic gait, painful motion, edema, weakness, instability, or abnormal weight bearing, providing highly probative evidence against this case, and providing evidence that outweighs the Veteran's statements regarding the nature and extent of his disability. 

The Board also finds that review of the evidence, as discussed above, does not show the residuals of left foot injury have been manifested by additional symptomatology to warrant a compensable rating under Diagnostic Code 5276 for acquired flatfoot, Diagnostic Code 5278 for claw foot, or Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones, or for any other foot condition. See 38 C.F.R. § 4.71a. 

Therefore, the Board finds the most probative evidence of record does not show moderate impairment of the service-connected residuals of left foot injury for the entire appeal period. As such, a compensable evaluation is not warranted. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C. § 5107(b).

ORDER

Entitlement to service connection for residuals of traumatic brain injury (TBI) is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities is denied. 

Entitlement to an evaluation in excess of 10 percent for low back strain is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of left knee injury is denied.

Entitlement to an initial compensable evaluation for residuals of left foot injury is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


